Title: From Thomas Jefferson to Jean Antoine Houdon, 3 July 1789
From: Jefferson, Thomas
To: Houdon, Jean Antoine



ce 3me. Juillet 1789

En fixant l’epoque du second paiment à dix huit mois après la signature du contrat, il etoit entendu que l’ouvrage seroit alors à moitié finie. Monsieur Jefferson ne fait pas cette observation à Monsieur Houdon que pour se justifier de ce qu’il ne lui a pas jusques ici proposé le second paiment. Il sçait trop bien apprecier les principes de Monsieur Houdon pour le laisser en butte à une incommodité quelconque en se tenant à la letter de ce que ses devoirs rigoureux lui auroient peutetre prescrit. Il a l’honneur donc de lui envoyer le mandat de 8000.₶ qu’il lui demande. Mais comme l’etat de Virginie aura actuellement payé plus de trente mille francs, sans que le bloc de marbre soit encore meme attaqué, Monsieur Jefferson se croit obligé de supplier Monsieur Houdon de ne perdre pas un instant à suivre ce travail sans relache, jusques à ce que ce soit fini. Des delais ulterieurs pourroient compromettre Monsieur Jefferson très desagreablement avec l’état de Virginie.
Il le prie en meme tem d’agréer le mandat pour mille francs pour les objets que Monsieur Houdon a eu la bonté de faire pour Monsieur Jefferson, avec mille assurances de son attachement.
